Exhibit 10.29
 
 
BRAZIL MINERALS, INC.
155 North Lake Avenue, Suite 800
Pasadena, California 91101


December 30, 2015


The Suter Family Trust U/T/A Dated April 12, 2002
[address]
Attention: Damon C. Suter, Trustee


The Nazari/Singley Family Trust U/T/A dated May 23, 1995
[address]
Attention: Michael Nazari


The Law Firm of William A. Wurch, PC
1902 Wright Place, Suite 200
Carlsbad, California 92008-6583
Attn: William A. Wurch, Esq.


Gentlemen:


Reference is made to the (a) Diamond Purchase Agreement dated as of March 4,
2014 (the “Original Agreement”) among Brazil Minerals, Inc. (“BMIX”), The Suter
Family Trust u/t/a dated April 12, 2002, as amended and restated (the “Suter
Trust”) and The Nazari/Singley Family Trust u/t/a dated May 23, 1995 (the
“Nazari Trust”), (b) the Amendment to the Original Agreement among BMIX, the
Suter Trust and the Nazari Trust, dated October 15, 2014 (the “First
Amendment”), the Second Amendment to the Original Agreement among BMIX, the
Suter Trust and the Nazari Trust, dated June 3, 2015 (the “Second Amendment”)
and collectively with the Original Agreement and the First Amendment, the
“Agreement”) and the Stock Pledge and Collateral Agent Agreement dated as of
March 4, 2014 among BMIX, the Suter Trust, the Nazari Trust and the Law Firm of
William A. Wurch, PC (“Wurch”), as collateral agent (the “Pledge Agreement”).
The Suter Trust and the Nazari Trust are each referred to sometimes simply as
“Trust” and together as “Trusts”. BMIX and the Trusts are referred to as
“Parties”.
 
 
Exhibit 10.29 -- Page 1

--------------------------------------------------------------------------------


 
Reference is also made to the following facts which the parties hereby confirm:



a) Under the Original Agreement, the Suter Trust and the Nazari Trust each made
a $250,000 cash payment to BMIX (the “Amount Disbursed”);




b) Under the Original Agreement, BMIX delivered $51,179 Rapaport value of
diamonds to the Suter Trust ($36,619 delivered on April 30, 2014 and $14,560 on
September 30, 2014) and delivered $16,197 Rapaport value of diamonds to the
Nazari Trust on June 30, 2014.




c) Subsequently, the Suter Trust forwarded all of the diamonds it received on
September 30, 2014, to John Helvin and Matthew Taylor.




d) Valuing the diamonds delivered to the Trusts at 50% of their Rapaport
valuation (such 50% is hereinafter referred to as the “Value Returned”), and not
counting as a Suter Trust delivery the amount delivered to Suter Trust on
September 30, 2014, the Value Returned of the diamonds delivered to the Suter
Trust was $18,310 (50% of $36,619), and the Value Returned of the diamonds
delivered to the Nazari Trust was $8,099 (50% of $16,197).




e) Subtracting the Value Returned from the Amount Disbursed for each Trust,
results in a difference of $231,690 ($250,000 minus $18,310) for the Suter Trust
and $241,901 ($250,000 minus $8,099) for the Nazari Trust.



It is hereby agreed as follows:



1. In exchange for (a) the termination, cancellation and satisfaction of all of
BMIX obligations under the Agreement to deliver all or any portion of the
Diamonds (as such term is defined in the Original Agreement, and for sake of
clarity enunciated here: polished diamonds, each graded and certified by the
Gemological Institute of America, in standard brilliant cut, and with a weight
no less than 0.4 carats) to the Trusts and (b) the termination of the Pledge
Agreement and the return to BMIX for cancellation of all certificates for shares
of BMIX Common Stock heretofore pledged by BMIX under the Agreement, together
with any associated stock powers (collectively, the “Pledged Documents”), BMIX
shall issue to the Trusts the number of shares of Series B Convertible Preferred
Stock of BMIX (“Series B Stock”) as follows: 232 shares to the Suter Trust and
242 shares to the Nazari Trust. The foregoing exchange shall be made at a
closing to be held at a place and time agreeable to all Parties. At the closing
the Trusts shall (A) deliver to BMIX a Release of Diamond Delivery Obligations
in the form of Exhibit A attached hereto and (B) cause Wurch to deliver to BMIX
all of the Pledged Documents. At the closing BMIX shall deliver to the Trusts
certificates evidencing the number of shares set forth above. Immediately upon
the deliveries of all of the foregoing documents, the Pledge Agreement shall be
deemed terminated and no longer of any force or effect.

 
 
Exhibit 10.29 -- Page 2

--------------------------------------------------------------------------------

 

 

2. BMIX shall have the right and sole option from time to time prior to December
31, 2016 to redeem up to 60% of the Series B Stock issued to the Trusts pursuant
to this agreement (hereinafter referred to as the “Exchange Agreement”) for a
redemption price equal to a stated value of $1,000 per share of Series B Stock
redeemed plus any accrued, but unpaid dividends on such shares. Notwithstanding
anything contained in the Certificate of Designations, Preferences and Rights of
the Series B Stock, prior to the dates set forth in clauses (a) through (d) of
this Section 2, the Trusts may not convert to common stock shares of Series B
Stock issued to them pursuant to this agreement to the extent that such
conversion would deprive BMIX of its right to redeem the number of shares of
Series B Stock set forth in clauses (a) through (d) of this Section 2. The
redemption timeline is as follows:




a) On or before March 31, 2016, BMIX may redeem up to an aggregate of 139 shares
of Series B Stock from the Suter Trust and up to an aggregate of 145 shares of
Series B Stock from the Nazari Trust;




b) Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Trusts pursuant to Section 2(a), then on or
before June 30, 2016, BMIX may redeem up to 104 shares of Series B Stock
(inclusive of any shares redeemed pursuant to Section 2(a)) from the Suter Trust
and up to 109 shares of Series B Stock (inclusive of any shares redeemed
pursuant to Section 2(a)) from the Nazari Trust;




c) Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Trusts pursuant to Sections 2(a) and 2(b),
then on or before September 30, 2016, BMIX may redeem up to 70 shares of Series
B Stock (inclusive of any shares redeemed pursuant to Sections 2(a) and
2(b)) from the Suter Trust and up to 73 shares of Series B Stock (inclusive of
any shares redeemed pursuant to Sections 2(a) and 2(b)) from the Nazari Trust;




d) Provided that BMIX has not already redeemed more than the following number of
shares of Series B Stock from the Trusts pursuant to Sections 2(a), 2(b) and
2(c), then on or before December 31, 2016, BMIX may redeem up to 35 shares of
Series B Stock  (inclusive of any shares redeemed pursuant to Sections 2(a),
2(b) and 2(c)) from the Suter Trust and up to 36 shares of Series B Stock 
(inclusive of any shares redeemed pursuant to Sections 2(a), 2(b) and 2(c)) from
the Nazari Trust.

 
 
Exhibit 10.29 -- Page 3

--------------------------------------------------------------------------------

 

 

3. The redemption price may be paid in cash or by delivery to the Trusts of
Diamonds having a Rapaport equal to 200% of the portion of the redemption price
paid in Diamonds. If BMIX desires to exercise its option to redeem Series B
Stock it shall give the Trusts written notice of such intention (the “Redemption
Notice”) and the Parties shall use their best efforts to effect such redemption
within five days after the Redemption Notice is given. If the Trusts receive a
Redemption Notice, then within five days after such Redemption Notice is given,
one or both Trusts may give written notice to BMIX that it has elected to
convert the Series B Stock which is subject to the Redemption Notice into Common
Stock rather than having such shares redeemed (the “Conversion Notice”). In such
event the Parties shall use their best efforts to promptly issue conversion
shares in accordance with the Conversion Notice and the provision of the
Certificate of Designations of the Series B Stock regarding conversion of the
Series B Stock.




4. Notwithstanding any higher closing prices in the common stock of BMIX, Suter
has the right to convert up to 93 shares of its Series B Stock into shares of
common stock at a price per share of $0.00006 until December 31, 2016, and
Nazari has the right to convert up to 97 shares of its Series B Stock into
shares of common stock at a price per share of $0.00006 until December 31, 2016.




5. The Series B Stock received by the Trusts pursuant to this Exchange Agreement
shall be convertible onto unlegended common shares of BMIX.




6. In connection with its acquisition of Series B Stock pursuant to this
Exchange Agreement, each of the Trusts represents and warrants to BMIX as
follows:

 
 
Exhibit 10.29 -- Page 4

--------------------------------------------------------------------------------

 

 
“The Trust has such knowledge and experience in financial, tax, and business
matters so as to enable the Trust to evaluate the risks and merits of an
investment in the Series B Stock. The Trust is acquiring the Series B Stock for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, nor with any
present intention of distributing or selling such Series B Stock.  The Trust is
aware of the limits on resale imposed by virtue of the transaction contemplated
by this Exchange Agreement and is aware that the certificates representing the
Series B Stock will bear restrictive legends. The Trust is financially able to
bear the economic risk of an investment in the Series B Stock, including a total
loss of investment. The Trust has adequate means of providing for the Trust’s
current needs and has no need for liquidity in its investment in BMIX and has no
reason to anticipate any material change in its financial condition in the
foreseeable future. The Trust understands that neither the Securities and
Exchange Commission nor any other U.S. federal or state agency has reviewed the
proposed offering of the Series B Stock or made any finding or determination of
fairness of the offering of the Series B Stock or any recommendation or
endorsement of such investment. The Trust acknowledges that it has not received
any information regarding the offering of the Series B Stock or any invitation
to attend any seminar or meeting held by BMIX, through any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio. No consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
Trust is required in connection with (i) the execution, delivery and performance
of this Agreement, (ii) the purchase of the Series B Stock, and (iii) the
consummation by the Trust of the transactions contemplated by this Exchange
Agreement. Neither the Trust nor any of the Trust’s officers, directors,
employees, stockholders, agents or representatives has employed any investment
banker, broker, or finder in connection with the transactions contemplated by
this Agreement. The Trust is an accredited investor as such term is defined in
Rule 501(a) promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended.”



7. For as long as Suter and Nazari have any Series B Stock, and by December 31,
2016 at the latest, Suter and Nazari shall each have the right of first refusal
in any sale of Series B Stock by BMIX, and said right of first refusal shall
extend for up to 24 hours from first communication by BMIX.



Please acknowledge your agreement with the foregoing by signing a copy of this
letter in the space indicated below and returning the signed copy to BMIX.


Very truly yours,
BRAZIL MINERALS, INC.


By: /s/ Marc Fogassa
       Marc Fogassa, Chief Executive Officer
 
 
 
Exhibit 10.29 -- Page 5

--------------------------------------------------------------------------------


 
AGREED TO:


THE SUTER FAMILY TRUST U/T/A
APRIL 12, 2002, AS AMENDED
AND RESTATED


By: /s/ Damon C. Suter                           
Name: Damon C. Suter
Title: Trustee


THE NAZARI/SINGLEY FAMILY TRUST U/T/A DATED MAY 23, 1995
By:  /s/ Michael S. Nazari                               
Name: Michael S. Nazari
Title: Trustee




THE LAW FIRM OF WILLIAM A. WURCH, PC


/s/ William A. Wurch                    
Name: William A. Wurch
Title: President
 
 
Exhibit 10.29 -- Page 6

--------------------------------------------------------------------------------